Citation Nr: 0935143	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-18 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits as the surviving spouse of the Veteran.


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 through 
September 1968.  He died in February 2007.  The claimant is 
the Veteran's former spouse.

The claimant filed an application for burial benefits in 
February 2007.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2007 rating 
decision and a September 2007 decision letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In its July 2007 rating decision, the RO 
granted service connection for the cause of the Veteran's 
death and found that the Veteran's dependents were eligible 
for Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35.  In subsequent August 2007 and 
September 2007 letters, the RO notified the claimant, in 
part, that her February 2007 claim for death benefits was 
being denied on the basis that the claimant was not the 
deceased Veteran's surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2009, the claimant submitted a letter to the Board 
in which she requested "a face to face hearing" regarding 
her appeal.  She also indicated that she was in possession of 
evidence that would establish that she was fully entitled to 
receive "spousal benefits under the law."  The Board 
subsequently issued to the claimant a letter requesting that 
she clarify her request for a hearing.  In a written 
response, the claimant clarified that she is requesting the 
scheduling of either a Travel Board hearing or a video 
conference hearing, to be held at her local regional office.  
The claimant has not yet been afforded a hearing.

Accordingly, the case is REMANDED for the following action:

1.  The claimant should be scheduled, in 
accordance with appropriate procedures, 
for a hearing before a Veterans Law Judge 
at the appropriate RO. 38 U.S.C.A. § 7107 
(West 2002).  The claimant must be 
provided notice of the time and place of 
her scheduled hearing no less than 30 days 
before the scheduled hearing date.  38 
C.F.R. § 19.76 (2008).  A copy of the 
notice should be placed in the claims 
file.

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




